Citation Nr: 0821225	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-38 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 






ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1968 to 
September 1970.  He also served in the Air Force Reserves 
from May 1973 to December 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran has current bilateral sensorineural hearing 
loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the veteran's current    bilateral hearing loss and 
his period of active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in December 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the service 
connection for his hearing loss claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).     

Furthermore, the December 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the December 2006 VCAA notice 
letter prior to the September 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), his service 
personnel records (SPRs), and afforded him a VA audiology 
examination to determine the etiology of his disorder.  The 
veteran also submitted several personal statements.  There is 
no indication that any additional evidence remains 
outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his current bilateral hearing loss 
is a result of exposure to jet/turbine engines during 
service.  He indicates that "[he] was told while on active 
duty that working in such close proximity to jet/turbine 
engines would result in a hearing loss 'later in life'."  
See veteran's statement dated in April 2007.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an October 2007 audiogram assessed the 
veteran with sensorineural bilateral hearing loss.  The 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
35
45
65
LEFT
20
30
45
50
60

However, service and post-service records do not substantiate 
the veteran's claim of service connection for hearing loss.  
First, there is no medical evidence in the veteran's STRs of 
complaints, treatment, or diagnosis of hearing loss in either 
ear during his years of active service.  Although the 
veteran's military occupational specialty (MOS) as an 
aircraft mechanic would indicate exposure to significant 
noise levels during service, no audiograms conducted in-
service or upon separation show any hearing loss.  Thus, the 
Board must find that the STRs, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of hearing loss.

Post-service, there is no medical evidence of hearing loss 
until 2004, as indicated by the veteran himself.  See 
veteran's statement dated in December 2006.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A.
§§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

The veteran also contends that he has had continuity of 
symptomatology since service; however, there is no evidence 
of non-chronic hearing loss in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  As already mentioned, 
by the veteran's own accounts, he was first presented with 
proof of hearing loss in 2004, more than 30 years after 
separation from active service.  Moreover, although he is 
competent to report difficulty hearing since the time of 
discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge.  In this regard, 
the veteran's post-service Air Force Reserve audiograms from 
December 1974 and December 1975 show no complaints of hearing 
loss four to five years following service, indications that 
support the finding that there is no evidence of hearing loss 
right after discharge. 

As to a nexus between the veteran's current hearing loss and 
his active military service, the findings of the October 2007 
VA audiology examiner provide strong evidence against the 
claim, noting that "the veteran's hearing loss is less 
likely than not...caused by or a result of his military noise 
exposure."  See VA examination report dated October 2007.  
The examiner reasoned that there is no evidence of hearing 
loss during service and no evidence in medical literature to 
support a late onset noise-induced hearing loss.  Since there 
is no contrary medical examination of record, the Board finds 
that this report is entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


